Opinion by
Oblady, J.,
The appellant’s petition for a license to sell liquor at retail was refused for the reason, incorporated in the decree, that the place for which appellant applies for a license was insufficiently described in his petition. This court has stated a number of times, “ that, under our license system, the legislature has imposed on the courts of quarter sessions the duty of hearing and acting upon these applications; the power to judicially grant or refuse is lodged there. The legal presumption is that the matter was considered and decided within the statutory provisions, and that after a hearing resulting in a refusal of a license there was a legal reason for the decree.” *599Very much must of necessity be left to the license court in the discharge of its legal discretion, and we will reverse its decree only when manifest error is apparent.
It is not required to give any reason for its decision. The mere appearance of the applicant may be sufficient to satisfy it that the applicant is not a fit person to keep a public house. The location of the applicant’s property, by reason of its proximity to other buildings such as schools, churches, manufacturing plants, etc., and even its reputation, made by former occupants have been held to be sufficient reasons for refusing the license: Toole’s Appeal, 90 Pa. 876; Ostertag’s Petition, 144 Pa. 426; Gross’s Appeal, 161 Pa. 344 ; Johnson’s License, 165 Pa. 315; Raudenbusch’s Petition, 120 Pa. 328; Com. v. Kerns, 2 Pa. Superior Ct. 59; Netter’s License, 11 Pa. Superior Ct. 566 ; Foreman’s License, 20 Pa. Superior Ct. 98.
Certainty of description of the property is as material a fact for the license court as the identity of the applicant or the owner of the premises. In giving a doubtful or'misleading description of his property the applicant committed an inexcusable mistake, as the court was- not required to guess which one of the four corners at Collins avenue and Broad street was the one the applicant had in mind might have been treated as no description.
The request to amend the petition was an admission of his carelessness, and the granting of it by the court was not a matter of course or right but strictly one of grace. A petition should be legally complete in all the statutory details when it is filed in the court, the cases being, exceptional where an amendment is justified. In order to assure a proper administration of the law in such cases the license court is better qualified to decide whether or not an amendment should be allowed; the reason for such amendment should be clear and convincing: Miller’s License, 13 Pa. Superior Ct. 272; McFarland v. Schultz, 168 Pa. 634.
The decree is affirmed.